Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-1999

Inter Med Sup Ltd v. EBI Med Sys Inc
Precedential or Non-Precedential:

Docket 98-5158




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Inter Med Sup Ltd v. EBI Med Sys Inc" (1999). 1999 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         LIG/gjrUNITED STATES COURT OF
APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-5158

       Inter Medical Supplies v. EBI Medical Systems, Inc,

    The following modifications have been made to the Court's
Opinion issued on June 28, 1999    , to the above-entitled appeal
and will appear as part of the final version of the opinion:



     On page 46, footnote 5: in the second to last line, please
change "his" to this. On page 48, the second paragraph, fourth
line from the bottom, please change "appellate court" to
appellate courts.




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk